      Case 1:18-cv-09477-LGS Document 59 Filed 09/13/21 Page 1 of 3




                                                                 September 10, 2021

VIA ECF                                                                                Defendant's application to file an
                                                                                       unredacted version of the letter
The Honorable Lorna G. Schofield                                                       under seal is GRANTED. The parties
United States District Judge                                                           shall file the joint status letter with
Southern District of New York                                                          a proposed schedule by December
Thurgood Marshall United States Courthouse                                             31, 2021.
40 Foley Square
                                                                                       So Ordered.
New York, NY 10007
                                                                                       Date: September 13, 2021
               Re:      SEC v. Burns et al., 18 Civ. 9477 (LGS)                              New York, New York

Dear Judge Schofield:

         We represent Alexander Burns, one of the defendants in the above-referenced
case. We write to respectfully request permission to file an unredacted version of the
letter, filed with proposed redactions concurrently herewith, under seal. This request is
warranted because the redacted portions of the letter discuss a pending matter that is itself
under seal.

         Pursuant to Your Honor’s Individual Rule D.3, an unredacted version of this
letter, with its proposed redactions highlighted, is also being filed under seal at this time.

       We thank the Court for its consideration.

                                                                 Respectfully submitted,

                                                                 /s/
                                                                 Noam Biale
                                                                 SHER TREMONTE LLP

cc:    SEC counsel (by ECF)




                              90 Broad Street | 23rd Floor | New York, NY 10004
                        www.shertremonte.com | tel. 212.202.2600 | fax. 212.202.4156
      Case 1:18-cv-09477-LGS Document 59 Filed 09/13/21 Page 2 of 3




                                                                                       September 10, 2021

VIA ECF (UNREDACTED VERSION UNDER SEAL)

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

               Re:      SEC v. Burns et al., 18 Civ. 9477 (LGS)

Dear Judge Schofield:

        We represent Alexander Burns, one of the defendants in the above-referenced
case. We write in response to the Court’s order, dated August 31, 2021, directing that the
parties to file a joint letter proposing next steps and deadlines in the case. Dkt. # 55.
Because this letter discusses a matter currently under seal, we respectfully request that we
be permitted to file a redacted version of this letter on the public docket and file an
unredacted version of this letter under seal.




                              90 Broad Street | 23rd Floor | New York, NY 10004
                        www.shertremonte.com | tel. 212.202.2600 | fax. 212.202.4156
      Case
       Case1:18-cv-09477-LGS
            1:18-cv-09477-LGS Document
                               Document57-1
                                        59 Filed
                                            Filed09/13/21
                                                  09/10/21 Page
                                                            Page32ofof32

Hon. Lorna G. Schofield
September 10, 2021
Page 2


       -



                                                   Respectfully submitted,

                                                   /s/
                                                   Noam Biale
                                                   SHER TREMONTE LLP

cc:     SEC counsel (by ECF)
        Andrew Scherr (redacted letter) by email
